DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-26 were pending for examination in the application filed November 23, 2019. Claims 1, and 15 are amended, claims 3, 7, 16 and 20 are cancelled, and no additional claims are added as of the remarks and arguments made March 17, 2021.
Claims 1 and dependent claims recite the limitation “device configured to,” and “controller configured to,” generic placeholders according to step (A) of the three prong analysis, under MPEP §2181, the generic placeholder is modified by functional language, and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function, invoking interpretation under §112(f) formerly, §112, 6th paragraph, see MPEP §2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation (an excerpt provided below, however, the excerpt is meant to provide convenience and in no way to limit the entire section where relevant is to be taken into consideration):
Accordingly, examiners will apply 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A. The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term That Is Simply A Substitute for “Means”)
With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6.

Support for these elements is found in the Figures 1 and 10 discussions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 17, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-15, 17-19, and 21-26 are being rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (Fields; U.S. Patent Application Publication 2015/0254955 A1) and further in view of Song et al. (Song; U.S. Patent Application Publication 2015/0206523A1):
Regarding Claim 1, (Currently Amended) Fields discloses the aspects of the vehicle, comprising: 
a bio-signal sensor (a physiological sensor 120 or various additional sensors (not shown) within a vehicle 108 (e.g., a car, truck, etc.); [0021] The front-end components 102 are disposed within one or more mobile devices 110 or on-board computers 114, which may be permanently or removably installed in the vehicle 108. The mobile device 110 or the on-board computer 114 may interface with one or more physiological sensors 120 or various other sensors (not shown) in the vehicle 108 (e.g., a braking sensor, a speedometer, a tachometer, an accelerometer, an optical sensor, a microphone, etc.), which sensors may The physiological sensor 120 may include a thermometer, microphone, thermal image capture device, electroencephalograph (EEG), galvanic skin response (GSR) sensor, heart rate sensors, respiratory rate sensor, or other biometric sensors. The sensors may also include other sensors currently existing or later developed.) configured to measure a bio-signal of a user ([0020]…The front-end components 102 monitor a vehicle operator 106 for indications of an impaired emotional state using data from a physiological sensor 120 or various additional sensors (not shown) within a vehicle 108 (e.g., a car, truck, etc.). The front-end components 102 may further process the sensor data using a mobile device 110 or on-board computer 114 to determine whether the vehicle operator 106 is in an impaired emotional state.); 
a feedback device (When an impaired emotional state is determined to exist, appropriate response stimuli to improve the emotional state of the vehicle operator 106 may be determined using the mobile device 110 or on-board computer 114.) configured to interact with the bio-signal of the user ([0052] Referring again to FIG. 3, when the vehicle operator emotion management system 100 determines that the vehicle operator 106 is in an impaired emotional state at block 310, the vehicle operator emotion management system 100 selects appropriate stimuli to manage the emotional impairment (block 312). The stimuli may consist of any music, other sound recordings (e.g., radio shows, sports broadcasts, personalized messages, recorded ambient sounds, tones, etc.), telephone calls, suggested local destinations to stop (e.g., coffee shops, gas stations, restaurants, points of historical interest or scenic overlooks, etc.), visual stimuli (e.g., video, still images, dashboard lighting, ambient lighting within the vehicle, etc.), tactile stimuli (e.g., massage functions in a vehicle seat, etc.), temperature stimuli (e.g., blasts of hot or cold air through a vehicle ventilation system, heating or cooling elements in a vehicle seat, etc.), aromatic stimuli, or other stimuli that may affect the emotional state of the vehicle operator 106. The stimuli may be selected from a set stored on the mobile device 110 or on-board computer 114 or from a set stored on the server 140. Alternatively, or additionally, the stimuli may be selected from any source accessible by the mobile device 110, on-board computer 114, or server 140 via the internet or other communication connection (e.g., terrestrial or satellite radio, streaming music services, image or text sharing services, video hosting web services, etc.). In some embodiments, the selection of appropriate stimuli may include the determination of whether to present the stimuli immediately upon a determination of an impaired emotional state or whether to present the stimuli upon the conclusion of any similar stimuli being presented to the vehicle operator 106. For example, if a series of songs are selected as appropriate stimuli while another song is playing in the vehicle 108, the system 100 may determine to delay presentation of the series of songs until the other song concludes.); and 
a controller (controller 115, 204) configured to determine a current emotional state of the user based on the bio-signal and adjust an output signal of the feedback device based on the current emotional state (stimuli, see Figure 2 discussions), wherein the output signal leads to a target emotional state in which a degree of excitability is a reduced emotional state ([0056] Once the user profile has been accessed, the method 600 selects a first stimulus from a library of potential stimuli based upon the sensor data and the user profile (block 604). In the exemplary embodiment of FIG. 6, this involves the selection of a song from a library of songs stored on a computer-readable storage medium accessible by the mobile device 110, on-board computer 114, or server 140. The selection may be made by using one of the many known learning algorithms such as support vector machines (SVM) or neural network algorithms to predict probable user responses to potential stimuli. The potential stimuli may then by sorted based at least in part on the likely response of the vehicle operator 106 to each, and the potential stimulus with the most desired expected results (e.g., highest probability of reducing all total impairment scores below specified thresholds, greatest expected value of the decrease in one or more total impairment scores, etc.) may be selected. Alternatively, the selection may be made by first determining the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state (e.g., a reduction in heart rate or hard braking, an increase in distance between vehicles, etc.) and then selecting a stimulus best matching such characteristics… Accordingly, the vehicle operator emotion management system 100 may present stimuli to reduce agitation around those times even in the absence of strong sensor data indicating an emotionally impaired state.),
wherein the controller is configured to operate the feedback device to generate the output signal having an output frequency matched with a frequency of the bio-signal (Alternatively, the selection may be made by first determining the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state (e.g., a reduction in heart rate or hard braking, an increase in distance between vehicles, etc.) and then selecting a stimulus best matching such characteristics. Any of the many known machine learning algorithms, regression analysis techniques, or other similar methods may be employed to process the user profile and sensor data to select a first stimulus to present to the vehicle operator 106.) and adjust the output of a guide frequency for guiding an output frequency matched with a frequency of the bio-signal to a target frequency,
wherein the target frequency is a frequency of the emotional state in which the degree of excitability of the user is reduced (Alternatively, the selection may be made by first determining the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state (e.g., a reduction in heart rate or hard braking, an increase in distance between vehicles, etc.) and then selecting a stimulus best matching such characteristics. Any of the many known machine learning algorithms, regression analysis techniques, or other similar methods may be employed to process the user profile and sensor data to select a first stimulus to present to the vehicle operator 106. See also ¶0056), and 
wherein the guide frequency has a constant value or a variable value that changes gradually ([0095] 3. The method according to either aspect 1 or aspect 2, wherein selecting the one or more stimuli further comprises selecting one or more of a musical composition, an ambient or natural sound recording, a recorded message, a constant or variable tone, an aromatic stimulus, a tactile stimulus, a temperature stimulus, a visual stimulus, or an ambient environmental condition. [0103] 11. The computer system according to either aspect 9 or aspect 10, wherein the stimuli are selected from a set of stimuli consisting of one or more of a musical composition, an ambient or natural sound recording, a recorded message, a constant or variable tone, an aromatic stimulus, a tactile stimulus, a temperature stimulus, a visual stimulus, or an ambient environmental condition.).
Fields does not explicitly state frequency however; the stimulus provides the same functionality of that of the present invention, and the inherent characteristics of the frequency of light, sound, and vibration all have differing frequencies which Fields uses to manage emotions. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the currently filed invention to determine the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state and then select a stimulus best matching such characteristics, as taught by Fields.
Fields does not explicitly state gradually decreasing from the guide frequency to the target frequency; however Fields teaches, “[0095] 3. The method according to either aspect 1 or aspect 2, wherein selecting the one or more stimuli further comprises selecting one or more of a musical composition, an ambient or natural sound recording, a recorded message, a constant or variable tone, an aromatic stimulus, a tactile stimulus, a temperature stimulus, a visual stimulus, or an ambient environmental condition. [0103] 11. The computer system according to either aspect 9 or aspect 10, wherein the stimuli are selected from a set of stimuli consisting of one or more of a musical composition, an ambient or natural sound recording, a recorded message, a constant or variable tone, an aromatic stimulus, a tactile stimulus, a temperature stimulus, a visual stimulus, or an ambient environmental condition.”
In the same field of endeavor, Song teaches, “[0039] Schematically, in the method of the invention, after an emotion state of the user is recognized based on a human face image, songs to be played to the user are controlled by adjusting a song playlist, so as to gradually direct the emotion state of the user (for example, nervous, tired, angry and sad, etc.) to a target emotion state (for example, relaxed, pleased and happy, etc.). Details of the method of the invention are introduced below. [0059] Referring to FIG. 2 again, in step S270, the playing device 140 plays the songs to be played according to the song playlist. In this way, when the user listens to the songs played by the playing device 140, the music selecting system 100 can gradually direct the current emotion coordinate (i.e. the emotion state) of the user to the target emotion coordinate, so as to achieve an effect of improving the user's emotion through the songs. [0060] Taking FIG. 5 as an example, when the user sequentially listens to the songs corresponding to the song emotion coordinates S1-S5, the emotion state of the use can be gradually directed from the emotion of sad (corresponding to the current emotion coordinate 510) to the emotion of happy (corresponding to the target emotion coordinate 520). [0061] However, since the emotion state of the user is probably not ideally changed along with the played songs, in other embodiments, after the step S260, the music selecting system 100 can execute the steps S230-S260 again to repeatedly capture the human face images of the user to track the emotion states of the user. Moreover, the music selecting system 100 can adaptively update the songs to be played in the song playlist according to the emotion state recognized each time until the current emotion coordinate is directed to the target emotion coordinate or playing of the songs to be played is finished. Namely, the music selecting system 100 can repeatedly execute the steps S230-S260 until the number of the played songs reaches the total number of the songs to be played (i.e. NR), or until the emotion state of the user is close to the target emotion state.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the currently filed invention to gradually direct the emotion state of the user to the target emotion state by constantly updating the songs to be played in the song playlist and suitably adjust the songs to be played in the song playlist to gradually direct the emotion state of the driver to a preferred target emotion state, so as to effectively avoid occurrence of the traffic accident, as taught by Song.
Regarding Claim 2, (Original) Fields further discloses the aspects of the vehicle according to claim 1, wherein the bio-signal sensor is configured to sense at least one of a breathing state and a heartbeat state of the user ([0021] The front-end components 102 are disposed within one or more mobile devices 110 or on-board computers 114, which may be permanently or removably installed in the vehicle 108. The mobile device 110 or the on-board computer 114 may interface with one or more physiological sensors 120 or various other sensors (not shown) in the vehicle 108 (e.g., a braking sensor, a speedometer, a tachometer, an accelerometer, an optical sensor, a microphone, etc.), which sensors may also be incorporated within or connected to the mobile device 110 or the on-board computer 114. In some embodiments, the physiological sensor 120 may be permanently installed within the vehicle 108. In other embodiments, the other sensors (not shown) may perform part or all of the functions of the physiological sensor 120, in which case the physiological sensor 120 may not be present. Further, the physiological sensor 120 or other sensors (not shown) within the vehicle 108 may be installed by the manufacturer of the vehicle 108 or as an aftermarket modification to the vehicle 108. The mobile device 110 or the on-board computer 114 may further interface with various output devices in the vehicle 108, such as one or more speakers 122 or displays (not shown). The physiological sensor 120 may include a thermometer, microphone, thermal image capture device, electroencephalograph (EEG), galvanic skin response (GSR) sensor, heart rate sensors, respiratory rate sensor, or other biometric sensors. The sensors may also include other sensors currently existing or later developed.). 
Regarding Claim 4, (Previously Presented) Fields further discloses the aspects of the vehicle according to claim 1, wherein the feedback device is a vibration device disposed on a seat of the vehicle and the controller is configured to adjust the output frequency to determine a vibration period of the vibration device (tactile stimuli (e.g., massage functions in a vehicle seat, etc.)). 
Regarding Claim 5, (Previously Presented) Fields further discloses the aspects of the vehicle according to claim 1, wherein the feedback device is a speaker mounted within the vehicle and the controller is configured to adjust the output frequency to determine a sound period of the speaker (speakers 122 and 246, stimuli may consist of any music, other sound recordings (e.g., radio shows, sports broadcasts, personalized messages, recorded ambient sounds, tones, etc.)). 
Regarding Claim 6, (Previously Presented) Fields further discloses the aspects of the vehicle according to claim 1, wherein the feedback device is a lighting device mounted within the vehicle and the controller is configured to adjust the output frequency to determine a light emission period of the lighting device (visual stimuli (e.g., video, still images, dashboard lighting, ambient lighting within the vehicle, etc.)). 
Regarding Claim 8, (Previously Presented) Fields further discloses the aspects of the vehicle according to claim 1, wherein the bio-signal sensor is configured to detect a heartbeat state and a breathing state of the user (¶0005, ¶0021), the feedback device includes a vibration device, a speaker, a display or a lighting device mounted within the vehicle (¶0052), and the controller is configured to operate at least one of the vibration device, the speaker, the display or the lighting device by adjusting the guide frequency, and leads the heartbeat state and the breathing state of the user (Alternatively, the selection may be made by first determining the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state (e.g., a reduction in heart rate or hard braking, an increase in distance between vehicles, etc.) and then selecting a stimulus best matching such characteristics. Any of the many known machine learning algorithms, regression analysis techniques, or other similar methods may be employed to process the user profile and sensor data to select a first stimulus to present to the vehicle operator 106. [0052] Referring again to FIG. 3, when the vehicle operator emotion management system 100 determines that the vehicle operator 106 is in an impaired emotional state at block 310, the vehicle operator emotion management system 100 selects appropriate stimuli to manage the emotional impairment (block 312). The stimuli may consist of any music, other sound recordings (e.g., radio shows, sports broadcasts, personalized messages, recorded ambient sounds, tones, etc.), telephone calls, suggested local destinations to stop (e.g., coffee shops, gas stations, restaurants, points of historical interest or scenic overlooks, etc.), visual stimuli (e.g., video, still images, dashboard lighting, ambient lighting within the vehicle, etc.), tactile stimuli (e.g., massage functions in a vehicle seat, etc.), temperature stimuli (e.g., blasts of hot or cold air through a vehicle ventilation system, heating or cooling elements in a vehicle seat, etc.), aromatic stimuli, or other stimuli that may affect the emotional state of the vehicle operator 106. The stimuli may be selected from a set stored on the mobile device 110 or on-board computer 114 or from a set stored on the server 140. Alternatively, or additionally, the stimuli may be selected from any source accessible by the mobile device 110, on-board computer 114, or server 140 via the internet or other communication connection (e.g., terrestrial or satellite radio, streaming music services, image or text sharing services, video hosting web services, etc.). In some embodiments, the selection of appropriate stimuli may include the determination of whether to present the stimuli immediately upon a determination of an impaired emotional state or whether to present the stimuli upon the conclusion of any similar stimuli being presented to the vehicle operator 106. For example, if a series of songs are selected as appropriate stimuli while another song is playing in the vehicle 108, the system 100 may determine to delay presentation of the series of songs until the other song concludes.). 
Fields does not explicitly state frequency however; the stimulus provides the same functionality of that of the present invention to guide the user towards less impaired driving due to emotion management, and the inherent characteristics of the frequency of light, sound, and vibration all have differing frequencies which Fields uses to manage emotions. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the currently filed invention to determine the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state and then select a stimulus best matching such characteristics, as taught by Fields.
Regarding Claim 9, (Previously Presented) Fields further discloses the aspects of the vehicle according to claim 1, wherein the feedback device is a speaker mounted within the vehicle and the controller is configured to adjust the guide frequency to determine a sound period of the speaker (speakers 122 and 246, stimuli may consist of any music, other sound recordings (e.g., radio shows, sports broadcasts, personalized messages, recorded ambient sounds, tones, etc.)). 
Regarding Claim 10, (Previously Presented) Fields further discloses the aspects of the vehicle according to claim 1, wherein the feedback device is a speaker (speaker 246) mounted within the vehicle (¶0030) and the controller (controller 155, 204) is configured to simultaneously output a first sound based on the target frequency and a second sound based on the guide frequency (¶0058, first, and then subsequent stimulus. First stimulus is presented based on an emotional impairment rectification, and subsequent are provided to assist the user to continue reaching the determined state where the emotional threshold is lowered). 
Fields does not explicitly state frequency however; the stimulus provides the same functionality of that of the present invention, and the inherent characteristics of the frequency of light, sound, and vibration all have differing frequencies which Fields uses to manage emotions. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the currently filed invention to determine the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state and then select a stimulus best matching such characteristics, as taught by Fields.
Regarding Claim 11, (Original) Fields further discloses the aspects of the vehicle according to claim 10, further comprising: a display interlocked with the speaker (speakers 122 and 246 and display 202: ¶0030), wherein the display is configured to output a first image and a second image (first and then subsequent stimulus and rating, see ¶0058), and wherein the first image is an image based on the target frequency and the second image is an image based on the guide frequency (¶0058, first, and then subsequent stimulus. First stimulus is presented based on an emotional impairment rectification, and subsequent are provided to assist the user to continue reaching the determined state where the emotional threshold is lowered and the display allows for rejection of the visual, aural, and tactile stimuli). 
Fields does not explicitly state frequency however; the stimulus provides the same functionality of that of the present invention, and the inherent characteristics of the frequency of light, sound, and vibration all have differing frequencies which Fields uses to manage emotions. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the currently filed invention to determine the characteristics of a potential stimulus most strongly correlated with the desired changes in sensor measurements regarding vehicle operator emotional state and then select a stimulus best matching such characteristics, as taught by Fields.
Regarding Claim 12, (Previously Presented) Fields further discloses the aspects of the vehicle according to claim 1, wherein the feedback device is a lighting device mounted within the vehicle and the controller is configured to adjust the guide frequency to determine a light emission period of the lighting device (visual stimuli (e.g., video, still images, dashboard lighting, ambient lighting within the vehicle, etc.)). 
Regarding Claim 13, (Original) Fields further discloses the aspects of the vehicle according to claim 8, wherein the feedback device includes at least one of the group consisting of: the speaker (speakers 122 and 246), the display (display 202), an air conditioner (temperature stimuli (e.g., blasts of hot or cold air through a vehicle ventilation system, heating or cooling elements in a vehicle seat, etc.)), the vibration device (tactile stimuli (e.g., massage functions in a vehicle seat, etc.)), and the lighting device (visual stimuli (e.g., video, still images, dashboard lighting, ambient lighting within the vehicle, etc.)). 
Regarding Claim 14, (Original) Fields further discloses the aspects of the vehicle according to claim 8, further comprising: a camera configured to acquire image data for the user, wherein the controller is configured to determine the current emotional state of the user based on at least one of the image data and the bio-signal of the user ([0034]-[0035]… The front and back image capture devices 218 and 222 may be built-in cameras within the mobile device 110 or on-board computer 114 or may be peripheral cameras, such as webcams, cameras installed inside the vehicle 108, cameras installed outside the vehicle 108, etc., that are communicatively coupled with the mobile device 110 or on-board computer 114. The front image capture device 218 may be oriented toward the vehicle operator 106 to observe the vehicle operator 106 as described below. The back image capture device 222 may be oriented toward the front of the vehicle 108 to observe the road, lane markings, or other objects in front of the vehicle 108. Some embodiments may have both a front image capture device 218 and a back image capture device 222, but other embodiments may have only one or the other. Further, either or both of the front image capture device 218 and back image capture device 222 may include an infrared illuminator 218 i, 222 i, respectively, to facilitate low light or night image capturing. Such an infrared illuminator 218 i, 222 i may be automatically activated when light is insufficient for image capturing… sensors of the mobile device 110 and the on-board computer 114, together with the physiological sensor 120 and any additional sensors within the vehicle 108 that are communicatively connected to the mobile device 110 or the on-board computer 114, may be referred to collectively as the “sensors” of the vehicle operator emotion management system 100.). 
Regarding Claim 15, the aspects of the method of claim 15 are performed by the vehicle of claim 1 and the limitations captured in the limitations therein; please see the claim 1 rejection articulated above.
Regarding Claim 17, the aspects of the method of claim 17 are performed by the vehicle of claim 4 and the limitations captured in the limitations therein; please see the claim 4 rejection articulated above.
Regarding Claim 18, the aspects of the method of claim 18 are performed by the vehicle of claim 5 and the limitations captured in the limitations therein; please see the claim 5 rejection articulated above.
Regarding Claim 19, the aspects of the method of claim 19 are performed by the vehicle of claim 6 and the limitations captured in the limitations therein; please see the claim 6 rejection articulated above.
Regarding Claim 21, the aspects of the method of claim 21 are performed by the vehicle of claim 8 and the limitations captured in the limitations therein; please see the claim 8 rejection articulated above.
Regarding Claim 22, the aspects of the method of claim 22 are performed by the vehicle of claim 9 and the limitations captured in the limitations therein; please see the claim 9 rejection articulated above.
Regarding Claim 23, the aspects of the method of claim 23 are performed by the vehicle of claim 11 and the limitations captured in the limitations therein; please see the claim 11 rejection articulated above.
Regarding Claim 24, the aspects of the method of claim 24 are performed by the vehicle of claim 12 and the limitations captured in the limitations therein; please see the claim 12 rejection articulated above.
Regarding Claim 25, the aspects of the method of claim 25 are performed by the vehicle of claim 13 and the limitations captured in the limitations therein; please see the claim 13 rejection articulated above.
Regarding Claim 26, the aspects of the method of claim 26 are performed by the vehicle of claim 14 and the limitations captured in the limitations therein; please see the claim 14 rejection articulated above.

Response to Arguments
Applicants’ arguments filed regarding claims 1, 15 and dependent claims have been fully and completely considered but are moot because the arguments do not apply to the new combination of the references, facilitated by Applicants’ newly submitted amendments, including new prior art being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Garten et al. disclosed SYSTEM AND METHOD FOR ASSOCIATING MUSIC WITH BRAIN-STATE DATA (U.S. Patent Application Publication 2015/0297109 A1):
Music Recommendation: Decreasing Stress while Driving
[0242] This example application involves decreasing stress while driving.
[0243] The following is an illustrative user story for this example application: Nancy likes to listen to the radio while she drives. She wears an EEG-sending device while she drives Additional sensors might include heart rate to measure stress and galvanic skin response, also to measure stress Nancy often finds music and/or talk on the radio distracts her and makes her angry, impairing her performance behind the wheel As she drives, the EEG device measures Nancy's responses to the music she's listening to (INPUT)An algorithm, running either on a local computer in Nancy's car, or on a server which is accessed via the internet, monitors Nancy's brain state. When a negative mood is detected (INPUT) the algorithm immediately changes the radio station or the music selection that Nancy is listening to (PROCESS, OUTPUT) Nancy's EEG monitors continually scan her brain state while she listens to her new musical/radio selection. If a negative emotional response is detected, the algorithm immediately switches the selection again until a positive mental state is achieved. (PROCESS, OUTPUT)
[0251] The value proposition for this user story may include: The emotional state of drivers is intimately connected with their performance behind the wheel. The Ontario Driver's Handbook states a driver should not attempt to operate a motor vehicle if they are in a compromised emotional position. This tool could help drivers stay safe by ensuring the auditory stimulation they receive is positive in nature
[0253] Sensors used may include: EEG; heart rate (stress); galvanic (stress).

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689